      Case 3:18-cv-00190-MMD-WGC Document 134 Filed 12/04/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEVADA


CRAIG OTIS GIBSON,                   )                 3:18-cv-00190-MMD-WGC
                                     )
                        Plaintiff,   )                 MINUTES OF THE COURT
        vs.                          )
                                     )                 December 4, 2020
JAMES DZURENDA, et al.,              )
                                     )
                        Defendants.  )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:         KAREN WALKER            REPORTER:        NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

       TE ORDER IN CHAMBERS:

        The Office of the Attorney General did not accept service of process on behalf of
Defendants Brandon Gonzales, Tommie Birdon, Alejandro Morales, Mario Castro,
Toby Abell, Jacob Ward, and Daniel Loftus, who are no longer employees of the Nevada
Department of Corrections (ECF No. 131). However, the Attorney General has filed the last
known addresses of these Defendants under seal (ECF No. 132). If Plaintiff wishes to have the
U.S. Marshal attempt service on these Defendants, he shall follow the instructions contained in
this order.

        The Clerk shall issue summonses for Brandon Gonzales, Tommie Birdon,
Alejandro Morales, Mario Castro, Toby Abell, Jacob Ward, and Daniel Loftus and send the
same to the U.S. Marshal with the addresses provided under seal (ECF No. 132). The Clerk shall
also send seven (7) copies of the Second Amended Complaint (ECF No. 112), seven (7) copies of
the court’s order (ECF No. 111), and seven (7) copies of this order to the U.S. Marshal for service
on the Defendants. The Clerk shall also send to Plaintiff seven (7) USM-285 forms. Plaintiff shall
have until Friday, January 15, 2021, to complete the USM-285 service forms and return them to
the U.S. Marshal, 400 South Virginia Street, Room 201, Reno, Nevada 89501.

///
    Case 3:18-cv-00190-MMD-WGC Document 134 Filed 12/04/20 Page 2 of 2




MINUTES OF THE COURT
3:18-cv-00190-MMD-WGC
December 4, 2020
Page 2

____________________________________/



       If Plaintiff fails to follow this order, the above-listed Defendants may be subject to
dismissal for failure to complete service of process pursuant to Fed. R. Civ. P. 4(m).

       IT IS SO ORDERED.
                                          DEBRA K. KEMPI, CLERK
                                          By:         /s/______________________
                                                  Deputy Clerk
